14‐1313 
        Estate of Ernest Gottdiener, et al. v. Sater and Lauria 
         
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 7th  day of May, two thousand and 
        fifteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                      DEBRA ANN LIVINGSTON, 
                      DENNY CHIN, 
                                  Circuit Judges. 
        ____________________________________________  
         
        ESTATE OF ERNEST GOTTDIENER, ESTATE OF  
        JUDIT GOTTDIENER, ERVIN TAUSKY, SUAN  
        INVESTMENTS, 
         
                                  Plaintiffs‐Appellants, 
         
                      ‐v.‐                                       No. 14‐1313 
         
        FELIX SATER, SALVATORE LAURIA, 
         
                                  Defendants‐Appellees. 
        ____________________________________________  
         
FOR APPELLANTS:          FREDERICK M. OBERLANDER, The Law Offices of 
                         Frederick M. Oberlander, Montauk, NY (Richard E. 
                         Lerner, The Law Offices of Richard E. Lerner, New 
                         York, NY, on the brief). 
 
FOR APPELLEES:           ROBERT S. WOLF (Robert D. Lillienstein, Jason 
                         Canales, on the brief), Moses & Singer, LLP, New 
                         York, NY, for Defendant‐Appellee Felix Sater. 
 
                         JOSHUA D. LISTON, Beys, Stein & Mobargha LLP, 
                         New York, NY, for Defendant‐Appellee Salvatore 
                         Lauria. 
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 
New York (Schofield, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court be and 

hereby is AFFIRMED. 

      Plaintiffs‐Appellants Estates of Ernest and Judit Gottdiener, Ervin Tausky, 

and Suan Investments (“Plaintiffs”) appeal from a judgment of the United States 

District Court for the Southern District of New York, dismissing their claims 

against Defendants‐Appellees Felix Sater and Salvatore Lauria (“Defendants”) 

for violations of the Racketeer Influenced and Corrupt Organizations Act 




                                         2
(“RICO”), 18 U.S.C. §§ 1961 et seq.1  We assume the parties’ familiarity with the 

underlying facts, procedural history, and issues on appeal. 

       Plaintiffs assert two claims against Defendants: a substantive RICO 

violation, predicated on Defendants’ aiding and abetting a non‐party’s securities 

fraud, § 1962(c), and a RICO conspiracy violation, for agreeing to further the non‐

party’s securities fraud, § 1962(d).   

       RICO claims predicated on securities fraud are subject to Federal Rule of 

Civil Procedure 9(b)’s heightened pleading standards requiring that the 

allegations of fraud be “state[d] with particularity.”  Fed. R. Civ. P. 9(b); Cohen v. 

S.A.C. Trading Corp., 711 F.3d 353, 359 (2d Cir. 2013).  To satisfy this requirement, 

the complaint must “specify the time, place, speaker, and content of the alleged 

misrepresentations, explain how the misrepresentations were fraudulent and 

plead those events which give rise to a strong inference that the defendant had 

an intent to defraud, knowledge of the falsity, or a reckless disregard for the 

truth.”  Cohen, 711 F.3d at 359 (citing Caputo v. Pfizer, Inc., 267 F.3d 181, 191 (2d 

Cir. 2001)) (internal quotation marks and alterations omitted).  Plaintiffs’ First 



1 We review de novo a district court’s dismissal of a complaint pursuant to Federal Rule 
of Civil Procedure 12(b)(6), construing the complaint liberally, accepting all well‐pled 
factual allegations in the complaint as true, and drawing all reasonable inferences in the 
plaintiff’s favor.  Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).  


                                             3
Amended Complaint, considered in conjunction with its attached exhibits, Fed. 

R. Civ. P. 10(c), does not sufficiently plead the securities fraud‐based RICO 

claims, see Fed. R. Civ. P. 9(b).   

       We review a district court’s denial of leave to amend the complaint for 

abuse of discretion.  Ruotolo v. City of N.Y., 514 F.3d 184, 191 (2d Cir. 2008).  Here, 

Plaintiffs were afforded multiple opportunities to rectify their Rule 9 pleading 

deficiencies.  See Transcript of Proceedings at 7–14, Estate of Gottdiener v. Sater, 35 

F. Supp. 3d 386 (S.D.N.Y. Mar. 19, 2014), ECF No. 14; Memo Endorsement at 2, 

Estate of Gottdiener, 35 F. Supp. 3d 386, ECF No. 23.  The District Court thus did 

not abuse its discretion in denying Plaintiffs leave to amend the First Amended 

Complaint.  See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 108 (2d Cir. 

2007); cf. Luce v. Edelstein, 802 F.2d 49, 56 (2d Cir. 1986). 

       We have considered all of Plaintiffs’ remaining arguments and find them 

to be without merit.  Accordingly, for the reasons set forth above, the judgment 

of the District Court is AFFIRMED. 

                                          FOR THE COURT: 
                                          Catherine O’Hagan Wolfe, Clerk 
 
                                                                




                                               4